Exhibit 10.2

ASSIGNMENT OF LEASES AND RENTS

HC-42570 SOUTH AIRPORT ROAD, LLC,

a Delaware limited liability company,

as Assignor

to

KEYBANK NATIONAL ASSOCIATION,

a national banking association,

as Agent

Dated: As of March 14, 2014

AFTER RECORDING, RETURN TO:

Brian T. Holmes, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street N.E., Suite 5300

Atlanta, Georgia 30308



--------------------------------------------------------------------------------

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of March 14,
2014, by HC-42570 SOUTH AIRPORT ROAD, LLC, a Delaware limited liability company
(“Assignor”), having its principal place of business at 4211 W. Boy Scout
Boulevard, Suite 500, Tampa, Florida 33607, to KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), as Agent (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”) for itself and each other lender
(collectively, the “Lenders”) which is or may hereafter become a party to that
certain First Amended and Restated Credit Agreement, dated as of November 19,
2012, by and among Carter/Validus Operating Partnership, LP, a Delaware limited
partnership (“Borrower”), KeyBank, as Agent and the Lenders, as amended by that
certain First Amendment to First Amended and Restated Credit Agreement and
Amendment to Unconditional Guaranty of Payment and Performance dated as of
March 15, 2013, that certain Second Amendment to First Amended and Restated
Credit Agreement dated as of June 11, 2013 and that certain Third Amendment to
First Amended and Restated Credit Agreement and Other Loan Documents, dated as
of August 9, 2013 (as the same may be further varied, amended, restated,
renewed, consolidated, extended or otherwise supplemented from time to time, the
“Credit Agreement”).

ASSIGNOR, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and AS ADDITIONAL SECURITY, does hereby
presently, irrevocably and unconditionally GRANT, SELL, CONVEY, ASSIGN,
TRANSFER, SET OVER AND DELIVER to Agent, for the ratable benefit of the Lenders
and the holders of any Hedge Obligations, as additional security, the entire
lessor’s, landlord’s or licensor’s interest in and to all leases, subleases (to
the full extent of Assignor’s right, title and interest therein), tenant
contracts, rental agreements, occupancy agreements or agreements of a similar
nature, whether written or oral, now or hereafter affecting the Property (as
defined in the Act of Mortgage, Security Agreement and Assignment of Leases and
Rents dated of even date herewith executed by Assignor for the benefit of Agent,
the other Lenders and the holders of the Hedge Obligations (the “Instrument”)),
or any part thereof, which Property includes that certain lot or piece of land,
more particularly described in Exhibit A attached hereto, together with all
lease, security, damage or other deposits and all guarantees of the foregoing
and letters of credit or other security relating to the performance or
obligations of any tenants, lessees or licensees thereunder (all of the leases
and other agreements and guarantees described above together with all present
and future leases and present and future agreements and any amendment,
modification, extension or renewal of the same are hereinafter collectively
referred to as the “Leases”);

TOGETHER WITH all rents, income, issues, revenues and profits arising from the
Leases and renewals thereof and together with all rents, income, issues and
profits from the use, enjoyment and occupancy of the Property (including, but
not limited to, minimum rents, additional rents, percentage rents, deficiency
rents, security deposits and liquidated damages following default under any
Leases, all proceeds payable under any policy of insurance, all of Assignor’s
rights to recover monetary amounts from any lessee under the Leases in
bankruptcy including, without limitation, rights of recovery for use and
occupancy and damage claims arising out of defaults under the Leases, including
rejection of a Lease, together with any sums of money that may now or at any
time hereafter be or become due and payable to Assignor by virtue of any and all
lease termination payments, royalties, overriding royalties, bonuses, delay
rentals and any other amount of any kind or character arising under any and all
present and all future oil, gas and mining Leases covering the Property or any
part thereof, and all rents under and as defined in the Leases) (all of the
rights described above hereinafter collectively referred to as the “Rents”).

 

1



--------------------------------------------------------------------------------

THIS ASSIGNMENT is made for the purposes of additionally securing the following
described indebtedness (collectively the “Secured Obligations”):

(a) The debt evidenced by (i) those certain Amended and Restated Term Loan Notes
made by Borrower in the aggregate principal amount of Fifty-Five Million and
No/100 Dollars ($55,000,000.00) to the order of the Term Loan Lenders, each of
which has been issued pursuant to the Credit Agreement and is due and payable in
full on or before August 9, 2017, unless extended as provided in the Credit
Agreement, and which evidence a term loan in the initial principal amount of up
to $55,000,000.00 which may be increased pursuant to Section 2.11 of the Credit
Agreement, (ii) those certain Amended and Restated Revolving Credit Notes made
by Borrower in the aggregate principal amount of One Hundred Seventy Million and
No/100 Dollars ($170,000,000.00) to the order of the Revolving Credit Lenders,
each of which has been issued pursuant to the Credit Agreement and is due and
payable in full on or before August 9, 2016, unless extended as provided in the
Credit Agreement, and which evidence a revolving credit loan in the initial
principal amount of up to $170,000,000.00 which may be increased pursuant to
Section 2.11 of the Credit Agreement, (iii) that certain Amended and Restated
Swing Loan Note made by Borrower in the principal amount of Ten Million and
No/100 Dollars ($10,000,000.00) to the order of KeyBank, which has been issued
pursuant to the Credit Agreement and is due and payable in full on or before
August 9, 2016, unless extended as provided in the Credit Agreement, and which
evidences a swing loan in the initial principal amount of up to $10,000,000.00,
and (iv) each other note as may be issued under the Credit Agreement, including,
without limitation, to reflect any increase of the term loan described herein
(which is due and payable on or before August 9, 2017, unless extended as
provided in the Credit Agreement), the revolving credit loan or the swing loan
described herein (each of which is due and payable on or before August 9, 2016,
unless extended as provided in the Credit Agreement), each as originally
executed, or if varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified or restated from time to time as so varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated;
provided, however, that the maximum principal indebtedness under the promissory
notes described in clauses (i) through (iv) above shall not exceed the aggregate
amount of Three Hundred Fifty Million and No/100 Dollars ($350,000,000.00)
(collectively, the “Note”);

(b) The payment, performance and discharge of each and every obligation,
covenant and agreement of Assignor contained herein, and of Borrower and
Assignor in the Credit Agreement and in the other Loan Documents, including,
without limitation, the obligation of Borrower to reimburse Issuing Lender for
any draws under the Letters of Credit;

(c) Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Assignor is the owner of the Property at the time of
such advances);

(d) The payment, performance and discharge of each and all of the Hedge
Obligations;

(e) Any and all other indebtedness, obligations and liabilities now or hereafter
owing or to be performed by Borrower to any Lender or Agent pursuant to the
terms of the Credit Agreement

 

2



--------------------------------------------------------------------------------

or the other Loan Documents, whether now existing or hereafter arising or
incurred, however evidenced or incurred, whether express or implied, direct or
indirect, absolute or contingent, due or to become due, including, without
limitation, all principal, interest, fees, expenses, yield maintenance amounts
and indemnification amounts, and all renewals, modifications, consolidations,
replacements and extensions thereof; and

(f) The Enforcement Costs (as defined in the Instrument).

Assignor warrants to Agent that (a) Assignor is the sole owner of the entire
lessor’s interest in the Leases and the Rents; (b) the Leases have not been
altered, modified or amended in any manner whatsoever except as disclosed to
Agent and, to the best knowledge of Assignor, are valid, enforceable and in full
force and effect; (c) neither the Leases nor the Rents reserved in the Leases
have been assigned or otherwise pledged or hypothecated; (d) none of the Rents
have been collected for more than one (1) month in advance; (e) Assignor has
full power and authority to execute and deliver this Assignment and the
execution and delivery of this Assignment has been duly authorized and does not
conflict with or constitute a default under any law, judicial order or other
agreement affecting Assignor or the Property; and (f) there exist no offsets or
defenses to the payment of any portion of the Rents.

Assignor covenants with Agent that Assignor (a) shall observe and perform all
the obligations imposed upon the lessor under the Leases and shall not do or
permit to be done anything to impair the value of the Leases as security for the
Secured Obligations; (b) shall enforce the performance and observance of the
obligations of the other parties to the Leases to be performed thereunder
consistent with the provisions of the Credit Agreement; (c) will appear in and
defend any action arising out of, or in any manner connected with, any of the
Leases, or the obligations or liabilities of Assignor as the landlord, lessor or
licensor thereof, or any tenant, lessee, licensee or any guarantor thereunder;
(d) shall not collect any Rents more than one (1) month in advance; (e) shall
not execute any other assignment of lessor’s interest in the Leases or the
Rents; (f) shall execute and deliver at the request of Agent all such further
assurances, confirmations or assignments in connection with the Property as
Agent shall from time to time reasonably require; and (g) shall deliver to Agent
executed copies of all Leases required to be delivered to Agent pursuant to the
terms of the Credit Agreement.

THIS ASSIGNMENT is made on the following terms, covenants and conditions:

1. Present Assignment. Assignor does hereby presently and unconditionally assign
to Agent, Assignor’s right, title and interest in and to any and all Leases and
Rents, it being intended by Assignor that this Assignment constitute a present
assignment and not an agreement to assign. Assignor agrees to execute and
deliver to Agent such additional instruments, in form and substance satisfactory
to Agent, as may hereinafter be requested by Agent to further evidence and
confirm said assignment. Such assignment to Agent shall not be construed to bind
Agent to the performance of any of the covenants, conditions, or provisions
contained in any of the Leases or otherwise to impose any obligation upon Agent.
Agent is hereby granted and assigned by Assignor the right to enter the Property
for the purpose of enforcing its interest in the Leases and the Rents, this
Assignment constituting a present and unconditional assignment of the Leases and
Rents. Assignor shall authorize and direct, and does hereby authorize and
direct, each and every present and future tenant under the Leases to pay all
Rents directly to Agent upon receipt of written demand from Agent. It is the
intent of Assignor and Agent hereunder that the Rents hereby absolutely assigned
are no longer,

 

3



--------------------------------------------------------------------------------

during the term of this Assignment, property of Assignor or property of any
estate of Assignor as defined by 11 U.S.C. § 541, and shall not constitute
collateral, cash or otherwise, of Assignor. Notwithstanding the provisions of
this Paragraph 1, so long as no Event of Default has occurred and is continuing,
Assignor shall have the right to act as lessor under the Leases to the extent
not prohibited by the Credit Agreement.

2. License. Although this Assignment constitutes a present assignment of all
Rents, so long as there shall exist no Event of Default under the Instrument or
the Credit Agreement, Assignor shall have a license (revocable upon the
occurrence and during the continuance of an Event of Default) to collect and
receive the Rents. Upon the occurrence and during the continuance of any Event
of Default, the license granted in this Paragraph 2 shall automatically, without
further act by Agent, cease and terminate, and thereafter, any Rents received by
Assignor shall be held in trust for the benefit of, and shall be immediately
remitted by Assignor to, Agent.

3. Remedies of Agent. If an Event of Default under the Instrument or the Credit
Agreement shall have occurred and be continuing, Agent may collect and receive
all the Rents, including those past due as well as those accruing thereafter,
and, Assignor hereby authorizes Agent or Agent’s agents to collect the Rents and
hereby directs such tenants, lessees and licensees of the Property to pay the
Rents to Agent or Agent’s agents. Assignor agrees that each and every tenant,
lessee and licensee of the Property may pay, and hereby irrevocably authorizes
and directs each and every tenant, lessee and licensee of the Property to pay,
the Rents to Agent or Agent’s agents on Agent’s written demand therefor (which
demand may be made by Agent at any time after the occurrence and during the
continuance of an Event of Default) without any obligation on the part of said
tenant, lessee or licensee to inquire as to the existence of an Event of Default
and notwithstanding any notice or claim of Assignor to the contrary, and
Assignor agrees that Assignor shall have no right or claim against said tenant,
lessee or licensee for or by reason of any Rents paid to Agent following receipt
of such written demand. Anything in this Paragraph 3 to the contrary
notwithstanding, Agent shall not be obligated to discharge or perform the duties
of a landlord or lessor to any tenant or other occupant or incur any liability
as a result of the exercise by Agent of its rights under this Assignment, and
Agent shall be liable to account only for the rents, income, issues, profits and
revenues actually received by Agent. In connection with any action taken by the
Agent pursuant to this Paragraph 3, the Agent shall not be liable for any loss
sustained by Assignor resulting from any act or omission of the Agent, including
a loss arising from the ordinary negligence of the Agent, unless such loss is
caused by its own gross negligence or willful misconduct as finally determined
by a court of competent jurisdiction after the expiration of all applicable
appeal periods, nor shall the Agent be obligated to perform or discharge any
obligation, duty or liability of Assignor. Assignor hereby assents to, ratifies
and confirms any and all actions of the Agent with respect to the Property taken
under this Paragraph 3.

4. No Liability of Agent. After the occurrence and during the continuance of an
Event of Default, the Agent is fully authorized to receive and receipt for said
revenues and proceeds; to endorse and cash any and all checks and drafts payable
to the order of Assignor or the Agent for the account of Assignor received from
or in connection with said revenues or proceeds and apply the proceeds thereof
to the payment of the Secured Obligations, when received, regardless of the
maturity of any of the Loans or the Hedge Obligations, or any installment
thereof; and to execute transfer and division orders in the name of Assignor, or
otherwise, with warranties binding Assignor. The Agent shall not be liable for
any delay, neglect, or failure to effect collection of any proceeds or to take
any other action in connection therewith or hereunder; but shall have the right,
at its election,

 

4



--------------------------------------------------------------------------------

in the name of Assignor or otherwise, to prosecute and defend any and all
actions or legal proceedings deemed advisable by the Agent in order to collect
such funds and to protect the interests of the Agent and/or Assignor, with all
costs, expenses and attorney’s fees incurred in connection therewith being paid
by Assignor.

5. Other Remedies and Non-Waiver. No right, power or remedy conferred upon or
reserved to Agent by this Assignment is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. No delay or omission of Agent or of any Lender to exercise any right,
power or remedy accruing upon any default shall exhaust or impair any such
right, power or remedy or shall be construed to be a waiver of any such default,
or acquiescence therein; and every right, power and remedy given by this
Assignment to Agent may be exercised from time to time and as often as may be
deemed expedient by Agent. No consent or waiver, expressed or implied, by Agent
to or of any breach or default by Assignor in the performance of the obligations
thereof hereunder shall be deemed or construed to be a consent or waiver to or
of any other breach or default in the performance of the same or any other
obligations of Assignor hereunder. Failure on the part of Agent to complain of
any act or failure to act or to declare an Event of Default under the
Instrument, the Credit Agreement, the Guaranty or the other Loan Documents,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of its rights hereunder or impair any rights, powers or remedies of
Agent consequent on any breach or default by Assignor. Nothing contained in this
Assignment and no act done or omitted by Agent pursuant to the power and rights
granted to Agent hereunder shall be deemed to be a waiver by Agent of its rights
and remedies under the other Loan Documents and this Assignment is made and
accepted without prejudice to any of the rights and remedies possessed by Agent
under the terms thereof. The right of the Agent to collect the Rents and to
enforce any other security thereof held by it may be exercised by Agent either
prior to, simultaneously with or subsequent to any action taken by it hereunder.

6. Conflict with Credit Agreement Provisions. Assignor hereby acknowledges and
agrees that, in the event of any conflict between the terms hereof and the terms
of the Credit Agreement, the terms of the Credit Agreement shall control.

7. No Mortgagee in Possession. Nothing herein contained shall be construed as
constituting Agent a “mortgagee in possession” in the absence of the taking of
actual possession of the Property by Agent. In the exercise of the powers herein
granted to Agent, no liability shall be asserted or enforced against Agent, all
such liability being expressly waived and released by Assignor.

8. No Oral Change. This Assignment may not be modified, amended, waived,
extended, changed, discharged or terminated orally, or by any act or failure to
act on the part of Assignor or Agent, but only by an agreement in writing signed
by the party against whom the enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.

9. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Assignment
may be used interchangeable in singular or plural form and the word “Assignor”
shall mean “Assignor and any subsequent owner or owners of the Property or any
part thereof or any fee interest therein,” the word “Agent” shall mean “Agent
and any subsequent beneficiary of the Instrument,” the word “Loans” shall have
the

 

5



--------------------------------------------------------------------------------

meaning set forth in the Credit Agreement, the word “person” shall include an
individual, corporation, partnership, trust, unincorporated association,
government, governmental authority, and any other entity, the words “Property”
shall include any portion of the Property and any interest therein; whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa. All other capitalized terms used, but
not defined herein, shall have the meaning set forth in the Credit Agreement.

10. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

11. Counterparts. This Assignment may be executed in any number of counterparts
each of which shall be deemed to be an original but all of which when taken
together shall constitute one agreement.

12. GOVERNING LAW; JURISDICTION. THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS CHOSEN PURSUANT TO SECTION 3.04 OF THE
INSTRUMENT. ASSIGNOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT
OF COMPETENT JURISDICTION LOCATED IN THE JURISDICTION CHOSEN PURSUANT TO SECTION
3.04 OF THE INSTRUMENT IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT.

13. Successors and Assigns. Assignor may not assign its rights under this
Assignment. Assignor hereby acknowledges and agrees that Agent may assign this
Assignment without Assignor’s consent. Subject to the foregoing, this Assignment
shall be binding upon, and shall inure to the benefit of, Assignor and the Agent
and their respective successors and assigns.

14. Termination of Assignment. Upon payment in full of the Secured Obligations
and the delivery and recording of a satisfaction, release or discharge of the
Instrument duly executed by Agent, this Assignment shall become and be void and
of no effect as to the Leases and Rents from the Land no longer securing the
Secured Obligations.

15. INDEMNIFICATION. ASSIGNOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY AND TO
HOLD AGENT, THE LENDERS AND THE HOLDERS OF THE HEDGE OBLIGATIONS HARMLESS FOR,
FROM AND AGAINST ANY AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS, LIABILITY, LOSS
OR DAMAGE (INCLUDING ALL COSTS, EXPENSES, AND ATTORNEYS’ FEES INCURRED IN THE
DEFENSE THEREOF) ASSERTED AGAINST, IMPOSED ON OR INCURRED BY AGENT, THE LENDERS
OR THE HOLDERS OF THE HEDGE OBLIGATIONS IN CONNECTION WITH OR AS A RESULT OF
THIS ASSIGNMENT OR THE EXERCISE OF ANY RIGHTS OR REMEDIES UNDER THIS ASSIGNMENT
OR UNDER ANY OF THE LEASES OR BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS OF AGENT, THE LENDERS OR THE HOLDERS OF THE HEDGE OBLIGATIONS TO
PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY
OF THE LEASES; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED TO
OBLIGATE ASSIGNOR TO INDEMNIFY AND HOLD AGENT, THE

 

6



--------------------------------------------------------------------------------

LENDERS OR THE HOLDERS OF THE HEDGE OBLIGATIONS HARMLESS FOR, FROM AND AGAINST
ANY AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS, LIABILITY, LOSS OR DAMAGE ASSERTED
AGAINST, IMPOSED ON OR INCURRED BY AGENT, THE LENDERS OR THE HOLDERS OF THE
HEDGE OBLIGATIONS BY REASON OF SUCH PERSON’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE IF A JUDGMENT IS ENTERED AGAINST AGENT, A LENDER OR A HOLDER OF THE
HEDGE OBLIGATIONS BY A COURT OF COMPETENT JURISDICTION AFTER THE EXPIRATION OF
ALL APPLICABLE APPEAL PERIODS. SHOULD AGENT, A LENDER OR A HOLDER OF THE HEDGE
OBLIGATIONS INCUR ANY SUCH COSTS, EXPENSES, LIABILITIES, LOSS OR DAMAGE, OR IN
THE DEFENSE OF ANY SUCH CLAIMS OR DEMANDS, FOR WHICH IT IS TO BE INDEMNIFIED BY
ASSIGNOR AS AFORESAID, THE AMOUNT THEREOF SHALL BE ADDED TO THE SECURED
OBLIGATIONS, SHALL BEAR INTEREST AT THE INTEREST RATE FOR OVERDUE AMOUNTS STATED
IN THE CREDIT AGREEMENT FROM THE DATE INCURRED UNTIL PAID (BUT IN NO EVENT SHALL
THE INTEREST PAYABLE EXCEED THE MAXIMUM AMOUNT ALLOWED BY LAW), SHALL BE SECURED
BY THIS ASSIGNMENT, THE INSTRUMENT AND THE OTHER LOAN DOCUMENTS, AND SHALL BE
PAYABLE IMMEDIATELY UPON DEMAND.

16. Notices. Except for any statutory notice required prior to exercise of the
remedies provided herein, which must be delivered in accordance with such
statutes, all notices, requests and other communications hereunder shall be made
and delivered in the manner provided in the Instrument.

17. Rejection of Leases. In the event a tenant under any Lease should be the
subject of any proceeding under the Federal Bankruptcy Act (Title 11 U.S.C.) or
any other federal, state, or local statute which provides for the possible
termination or rejection of the Leases assigned hereby, the Assignor covenants
and agrees that if any of the Leases is so rejected, no settlement for damages
shall be made without prior written consent of the Agent, and any check in
payment of damages for rejection of such Lease will be made payable both to the
Assignor and Agent. The Assignor hereby assigns any such payment to the Agent
and further covenants and agrees that upon the request of the Agent, it will
duly endorse to the order of the Agent any check, the proceeds of which will be
applied to whatever portion of the indebtedness secured hereby and by the
Security Documents which the Agent may elect.

18. No Merger of Estates. So long as any of the indebtedness secured hereby and
by the Loan Documents shall remain unpaid, unless the Agent shall otherwise
consent in writing, the fee title and the leasehold estate on the Property as
hereinbefore described shall not merge, but shall always be kept separate and
distinct, notwithstanding the union of said estate either in the Assignor or in
any tenant or in a third party by purchase or otherwise.

19. Agent’s Rights of Assignment; Rights of Assignees. Agent may assign to any
subsequent holder of the Note or the Instrument, or to any person acquiring
title to the Property, all of Agent’s right, title and interest in any of the
Leases and rents, issues, income and profits from the Property. No such assignee
shall have any liability for any obligation which accrued under any of the
Leases prior to the assignment to such assignee nor shall any such assignee have
any obligation to account to Assignor for any rental payments which accrued
prior to such assignment unless actually received by such assignee. After
Assignor’s right, title and interest in the Property has been foreclosed or
otherwise terminated, no assignee of Assignor’s interest in the Leases shall be
liable to account to Assignor for any rents, issues, income or profits
thereafter accruing.

 

7



--------------------------------------------------------------------------------

20. Modifications, Etc. Assignor hereby consents and agrees that Agent or any
other person may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
person, firm or corporation on its behalf or for its account, securing the
Secured Obligations; substitute for any collateral so held by it, other
collateral of like kind; agree to modification of the terms of the Credit
Agreement or any of the other Security Documents or agreements evidencing or
relating to the Hedge Obligations (the “Hedge Documents”); extend or renew the
Note, the Credit Agreement or any of the other Security Documents or Hedge
Documents for any period; grant releases, compromises and indulgences with
respect to the Note, the Credit Agreement, the Guaranty or any of the other
Security Documents or Hedge Documents for any period; grant releases,
compromises and indulgences with respect to the Note, the Credit Agreement, the
Guaranty or any of the other Security Documents or Hedge Documents to any
persons or entities now or hereafter liable thereunder or hereunder; release any
guarantor or endorser of the Note, the Instrument, the Credit Agreement, the
Guaranty, or any other Security Documents or Hedge Documents; or take or fail to
take any action of any type whatsoever; and no such action which Agent or any
other person shall take or fail to take in connection with the Security
Documents or Hedge Documents, or any of them, or any security for the payment of
the Secured Obligations or for the performance of any obligations or
undertakings of Assignor, nor any course of dealing with Assignor or any other
person, shall release Assignor’s obligations hereunder, affect this Assignment
in any way or afford Assignor any recourse against Agent or any other person.
The provisions of this Assignment shall extend and be applicable to all
renewals, amendments, extensions, consolidations and modifications of the
Security Documents, Hedge Documents and the Leases, and any and all references
herein to the Security Documents, Hedge Documents or the Leases shall be deemed
to include any such renewals, amendments, extensions, consolidations or
modifications thereof.

21. Special Louisiana Provisions. In accordance with the provisions of La. R.S.
9:4401 and any successor or replacement statute, Assignor further agrees that
this Assignment shall also constitute a conditional or collateral assignment or
pledge of the Leases and Rents to secure the Secured Obligations, up to the
maximum amount or limit of $450,000,000 outstanding at any time or from time to
time, which conditional or collateral assignment or pledge shall become absolute
upon the occurrence of an Event of Default pursuant to the Credit Agreement.

THIS ASSIGNMENT shall inure to the benefit of Agent and any subsequent
beneficiary of the Instrument and shall be binding upon Assignor, and Assignor’s
heirs, executors, administrators, successors and assigns and any subsequent
owner of the Property.

[Signatures Begin on the Following Page]

 

8



--------------------------------------------------------------------------------

Assignor has executed this instrument under seal as of the day and year first
above written.

 

ASSIGNOR: HC-42570 SOUTH AIRPORT ROAD, LLC, a Delaware limited liability company
By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:  

/s/ Lisa Drummond

    Name:   Lisa Drummond     Title:   Secretary       (SEAL)

 

WITNESSES:   Signature:  

/s/ Anatalia Sanchez

  Print Name:   Anatalia Sanchez   Signature:  

/s/ Miles Callahan

  Print Name:   Miles Callahan  

 

/s/ Demetra Elliott

Notary Public

Bar No./Notary No.  

EE 062077

Printed Name:  

Demetra Elliott

 

9



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

TRACT A-1

A CERTAIN TRACT OF LAND LOCATED IN SECTION 33, TOWNSHIP 6 SOUTH, RANGE 8 EAST;
TANGIPAHOA PARISH, LOUISIANA BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SECTION 33, TOWNSHIP 6 SOUTH, RANGE 8
EAST; THENCE, NORTH 89 DEGREES 52 MINUTES 48 SECONDS EAST 30.62 FEET AND NORTH
02 DEGREES 25 MINUTES 55 SECONDS WEST 60.05 FEET TO THE POINT OF BEGINNING;
THENCE, NORTH 02 DEGREES 25 MINUTES 55 SECONDS WEST 214.89 FEET; THENCE, NORTH
87 DEGREES 45 MINUTES 53 SECONDS EAST 20.04 FEET; THENCE, NORTH 00 DEGREES 27
MINUTES 50 SECONDS WEST 370.30 FEET TO A LOUISIANA DEPARTMENT OF HIGHWAYS
CONCRETE MONUMENT; THENCE, NORTH 33 DEGREES 17 MINUTES 34 SECONDS EAST 191.87
FEET TO A LOUISIANA DEPARTMENT OF HIGHWAYS CONCRETE MONUMENT; THENCE, NORTH 72
DEGREES 32 MINUTES 20 SECONDS EAST 554.10 FEET TO A 3/4 INCH IRON POST; THENCE,
SOUTH 01 DEGREE 12 MINUTES 46 SECONDS EAST 911.22 FEET; THENCE, SOUTH 89 DEGREES
52 MINUTES 48 SECONDS WEST 661.08 FEET TO THE POINT OF BEGINNING OF THE TRACT
HEREIN DESCRIBED CONTAINING 11.913 ACRES.

BEING THE SAME PARCEL IDENTIFIED AS TRACT A-1 ON THAT CERTAIN SURVEY OF MARK
THOMAS CHEMAY, PROFESSIONAL LAND SURVEYOR, DATED AUGUST 8, 2005. BEING A PORTION
OF THE SAME PROPERTY ACQUIRED BY LOUISIANA MEDICAL CENTER, LLC, NOW KNOWN AS
LOUISIANA HOSPITAL CENTER, LLC BY AN ACT DATED MAY 12, 2004, FILED IN THE
RECORDS OF THE PARISH OF TANGIPAHOA AT CONVEYANCE BOOK 983, PAGE 420.

TRACT B

ONE (1) CERTAIN TRACT OR PARCEL OF GROUND, SITUATED IN THE PARISH OF TANGIPAHOA,
STATE OF LOUISIANA, AND BEING DESIGNATED AS TRACT B, ON THE MAP PREPARED BY MARK
THOMAS CHEMAY, REGISTERED LAND SURVEYOR, ENTITLED “PHYSICIANS GROUP, LLC, MINOR
SUBDIVISION, LOCATED IN SECTION 33, T6S, R8E, TANGIPAHOA PARISH, LOUISIANA”
ATTACHED TO AN ACT OF CASH SALE RECORDED MAY 13, 2004 AT COB 983, PAGE 420, AS
AFFECTED BY ACT OF CORRECTION RECORDED SEPTEMBER 13, 2004 AT COB 996, PAGE 540,
OFFICIAL RECORDS OF THE PARISH OF TANGIPAHOA, STATE OF LOUISIANA, SAID TRACT
HAVING SUCH MEASUREMENTS AND DIMENSIONS AND BEING SUBJECT TO SUCH SERVITUDES AND
OTHER MATTERS AS ARE MORE FULLY SHOWN ON SAID PLAT.

LESS AND EXCEPT THE STREETS AND RIGHTS OF WAY SHOWN ON THE MAP PREPARED BY
BARRILLEAUX AND ASSOCIATES, INC., DATED MAY 25, 2010 ENTITLED “LOUISIANA
HOSPITAL CENTER, LLC, DR. JOHN LAMBERT DRIVE, PLAT OF DEDICATION AND ACCEPTANCE
OF 50’ RIGHT OF WAY AND 10’ GENERAL UTILITY EASEMENT” (TO BE FILED).



--------------------------------------------------------------------------------

ALL BEING MORE FULLY SHOWN ON THE ALTA-ACSM LAND TITLE SURVEY BY MARK T. CHEMAY
PLS #4560, DATED FEBRUARY 14, 2014, REVISED FEBRUARY 25, 2014, A COPY OF WHICH
IS ATTACHED HERETO AND MADE A PART HEREOF.